NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                KATHLEEN HANSEN,
                     Petitioner

                           v.

           DEPARTMENT OF THE ARMY,
                    Respondent
              ______________________

                      2015-3119
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. PH-0752-14-0008-I-2.
                ______________________

               Decided: October 9, 2015
               ______________________

   KATHLEEN HANSEN, Whiting, NJ, pro se.

   CHRISTOPHER L. HARLOW, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
CLAUDIA BURKE.
                ______________________
2                                            HANSEN v. ARMY




      Before LOURIE, DYK, and HUGHES, Circuit Judges.
PER CURIAM
    Petitioner Kathleen Hansen petitions for review of the
March 13, 2015, decision of the Merit Systems Protection
Board (“Board”) affirming the Department of the Army’s
decision to terminate her employment. See Hansen v.
Dept. of the Army, No. PH-0752-14-0008-I-2 (M.S.P.B.
Mar. 13, 2015) (“Final Order”). For the reasons set forth
below, we affirm.
                       BACKGROUND
     Ms. Hansen was a Contract Specialist with the De-
partment of the Army (“Army”). On June 27, 2013, the
Army proposed removing Ms. Hansen from her position
due to insubordination and disrespectful conduct toward a
supervisor. On September 13, 2013, the Army issued a
Notice of Decision removing Ms. Hansen from her posi-
tion. She appealed to the Board. After a hearing, the
administrative judge (“AJ”) issued an initial decision
affirming Ms. Hansen’s removal. Hansen v. Dept. of the
Army, No. PH-0752-14-0008-I-2 (M.S.P.B. Nov. 25, 2014)
(“Initial Decision”). Ms. Hansen filed a petition for review
before a Board Panel. On March 13, 2015, the Board
denied the petition and affirmed the Initial Decision. Ms.
Hansen seeks review of the Board’s final order.
                       DISCUSSION
    This court’s review of Board decisions is “limited to
whether they are (1) arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law; (2)
obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by
substantial evidence.” Forest v. Merit Sys. Prot. Bd., 47
F.3d 409, 410 (Fed. Cir. 1995) (citing 5 U.S.C. § 7703(c)
(1988)). On review, Ms. Hansen raises several argu-
ments.
HANSEN v. ARMY                                            3




     First, Ms. Hansen asserts that the Board failed to
consider much of the evidence she presented. The record
shows, however, that the Board’s review of the evidence
was thorough and complete. The Board considered the
“content and context” of the six specifications of disre-
spectful conduct and one specification of insubordination.
Final Order at 3-4. Its findings are supported by substan-
tial evidence.
     Second, Ms. Hansen argues that the Board erred by
failing to consider all of the Douglas factors in its analy-
sis. In Douglas v. Veterans Administration, the Board
established a non-exclusive list of factors to consider in
adverse employment actions, including: the seriousness of
the offense; whether it was intentional or frequent; the
employee’s job level, disciplinary record, and past perfor-
mance; the clarity of any warnings; and any mitigating
circumstances raised by the employee. 5 M.S.P.B. 313,
331-32 (1981). The Board specifically noted that the
deciding official credibly testified that she had considered
all of the Douglas factors. Final Order at 8. The Board
found that the Army had properly reviewed all Douglas
factors in its removal analysis. Id. We find no error in
the Board’s findings or conclusions.
     Third, Ms. Hansen asserts that the Board erred in
finding that she failed to establish her affirmative defense
of equal employment opportunity (EEO) retaliation.
Specifically, Ms. Hansen argues that the Board incorrect-
ly found that the deciding official did not have knowledge
of her EEO activity prior to removing her. The Board
explained, however, that regardless of whether the decid-
ing official knew about Ms. Hansen’s EEO activity prior to
removing her, Ms. Hansen failed to demonstrate a genu-
ine nexus between her EEO activity and her removal.
The Board found that the agency had a legitimate and
nondiscriminatory reason for removing Ms. Hansen, and
Ms. Hansen failed to meet her burden of proving retalia-
4                                          HANSEN v. ARMY




tion by a preponderance of the evidence. We find no error
in the Board’s findings or conclusions.
    Finally, Ms. Hansen asserts that the Board decision
violated her First and Fifth Amendment rights. Ms.
Hansen claims a First Amendment right to write disre-
spectful emails in the workplace. We find no merit to this
claim. As for Ms. Hansen’s Fifth Amendment claim, she
asserts that her termination constituted “double jeopardy”
because it was based in part on conduct for which she had
already been disciplined. Although federal employment
cases do not present a double jeopardy issue per se, the
Board has held that, “[w]here an agency has imposed
disciplinary or adverse action because of an employee’s
misconduct, it is barred from subsequently taking another
adverse action for the same reason.” Adamek v. U.S.
Postal Serv., 11 M.S.P.B. 482, 483 (1982) (citations omit-
ted). The Board considered and properly rejected this
argument, determining that there is no evidence that Ms.
Hansen was ever disciplined twice for the same miscon-
duct.
   We have considered Ms. Hansen’s additional argu-
ments and find them to be without merit.
                      AFFIRMED
                         COSTS
    No costs.